Case 1:19-cv-04803-EK-SJB Document 27 Filed 06/04/20 Page 1 of 3 PageID #: 143



Todd Wengrovsky - TW4823
Law Offices of Todd Wengrovsky, PLLC.
285 Southfield Road, Box 585
Calverton, NY 11933
Tel (631) 727-3400
Fax (631) 727-3401

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
DISH NETWORK, L.L.C., NAGRASTAR, LLC,

                                            Plaintiffs,
                                                                      Index No. 19-CV-4803
                          -against-

TOMASZ KACZMAREK, JOHN DEFOE,
JULIA DEFOE,

                                             Defendants.
------------------------------------------------------------------X

                       AFFIDAVIT IN SUPPORT OF MOTION
                  BY LAW OFFICES OF TODD WENGROVSKY, PLLC.
              TO WITHDRAW FROM REPRESENTATION OF DEFENDANTS
                         JOHN DEFOE AND JULIA DEFOE

    Law Offices of Todd Wengrovsky, PLLC. hereby moves to withdraw from the representation of

Defendants John Defoe and Julia Defoe in this action. This motion is made pursuant to Local Rule

1.4 and DR 2-110 of the Lawyer’s Code of Professional Responsibility.



    Statement of Facts

    On September 13, 2019, Defendants John Defoe and Julia Defoe executed a Retainer Agreement

with the Law Offices of Todd Wengrovsky, PLLC. so that it could represent such Defendants in this

action.

    I then filed my Notice of Appearance, filed the Answer to the Complaint, engaged in discovery,

engaged in settlement discussions, and performed work in advance of mediation.
Case 1:19-cv-04803-EK-SJB Document 27 Filed 06/04/20 Page 2 of 3 PageID #: 144



   Due to differences of opinion with regard to case management, which have proven to be

irreconcilable, my clients John Defoe and Julia Defoe have now requested that I stop all work on the

case, and have represented to me that they wish to retain new counsel. As such, I request permission

to withdraw from representation.



   Attorney Has Met The Requirements of Local Rule 1.4 and DR 2-100

       Local Rule 1.4 provides:

   “An attorney who has appeared as attorney of record for a party may be relieved or
   displaced only by order of the court and may not withdraw from a case without leave of
   the court granted by order. Such an order may be granted only upon a showing by
   affidavit or otherwise of satisfactory reasons of withdrawal or displacement and the
   posture of the case, including its position, if any, on the calendar.”

       DR 2-110 A (2) of the Lawyer’s Code of Professional Responsibility provides:

   “Even when withdrawal is otherwise permitted or required under section DR 2-110
   [1200.15] (A)(l), (B), or (C), a lawyer shall not withdraw from employment until the
   lawyer has taken steps to the extent reasonably practicable to avoid foreseeable prejudice
   to the rights of the client, including giving due notice to the client, allowing time for
   employment of other counsel, delivering to the client all papers and property to which
   the client is entitled and complying with applicable laws and rules.”


   In making this motion, I have complied with Local Rule 1.4 and DR 2-100. Specifically, I have

taken steps to avoid any foreseeable prejudice to any party.

   I have made every effort to the settle the case without having to withdraw. I have also consulted

with opposing counsel regarding this motion, and Plaintiff’s attorney indicated that Plaintiff does not

oppose same.

   It is requested that all dates on the current Scheduling Order be extended by 30 days to provide

time for John Defoe and Julia Defoe to retain new counsel.



                                                  2
Case 1:19-cv-04803-EK-SJB Document 27 Filed 06/04/20 Page 3 of 3 PageID #: 145



   Pending the outcome of this Motion, I will deliver to John Defoe and Julia Defoe all papers and

property to which such Defendants are entitled such that substituted counsel can provide effective

representation.

       Under these circumstances, it is respectfully submitted that I should be allowed to withdraw.


Dated: Calverton, New York                                   Respectfully submitted,
       June 4, 2020
                                                             Law Offices of
                                                             Todd Wengrovsky, PLLC.


                                                              By: /s/ Todd Wengrovsky
                                                              Todd Wengrovsky – TW4823
                                                              Law Offices of
                                                              Todd Wengrovsky, PLLC.
                                                              285 Southfield Road, Box 585
                                                              Calverton, NY 11933
                                                              Tel (631) 727-3400
                                                              Fax (631) 727-3401




                                                3
